Citation Nr: 1819535	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for a major neurocognitive disorder due to Alzheimer's disease with unspecified depressive disorder (hereinafter major neurocognitive disorder).

2.  Entitlement to an increased evaluation, in excess of 60 percent prior to March 27, 2017, and in excess of 50 percent thereafter, for a bilateral hearing loss disability. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1961 to August 1966.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York (hereinafter agency of original jurisdiction (AOJ)).

In pertinent part, the June 2015 rating decision granted the Veteran's claim for service connection for a major neurocognitive disorder, and established a 70 percent disability evaluation therefor, effective March 24, 2015.  Additionally, the AOJ granted the Veteran's claim for an increased evaluation for his bilateral hearing loss disability, assigning a 60 percent disability evaluation effective March 24, 2015.  The Veteran subsequently submitted a timely notice of disagreement, seeking increased evaluations for both disabilities. 

Thereafter, in an October 2017 rating decision, the AOJ reduced the Veteran's disability evaluation, to 50 percent, for his bilateral hearing loss disability.  The Veteran was notified of this decision in a November 2, 2017 letter, which further advised him that he must submit a notice of disagreement if he wished to appeal this reduction.  The AOJ further alerted the Veteran that this disability evaluation reduction was in response to the Veteran's January 30, 2017 claim for increased benefits.  However, the Board finds that the Veteran did not submit a new claim for benefits on January 30, 2017.  Rather, the January 30, 2017 correspondence to which the AOJ referred was in fact a statement from the Veteran's spouse seeking to appeal the AOJ's June 2015 rating decision, which had assigned a 60 percent disability evaluation for the bilateral hearing loss disability.  See December 2016 Statement of the Case (SOC); see also January 2017 VA Form 9.  

In light of these facts, the Board has amended the issues on appeal to include an increased evaluation, in excess of 50 percent beginning on and after March 27, 2017, for the bilateral hearing loss disability as reflected on the title page of this decision.  The January 30, 2017 statement from the Veteran's spouse should not have been considered a new claim, as the issue of entitlement to an increased evaluation for the bilateral hearing loss disability was already on appeal.  See 38 U.S.C. § 7103(c) (Board may correct obvious error in the record on its own initiative).  Furthermore, as the AOJ has issued a Supplemental Statement of the Case (SSOC) on this reduced evaluation, the Board finds that appellate review may proceed without any prejudice to the Veteran.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.101(a). 

The Board observes that the Veteran has reported symptoms of his bilateral hearing loss disability imposed severe limitations on his ability to maintain substantially gainful employment.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

The issue of entitlement to a TDIU will be addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The Veteran will be notified if further action on his part is required.



FINDINGS OF FACT

1.  Prior to March 27, 2017, the Veteran's major neurocognitive disorder was manifested by symptoms causing occupational and social impairment with deficiencies in most areas.

2.  Beginning on and after March 27, 2017, the Veteran's major neurocognitive disorder resulted in symptoms approximating total social and occupational impairment.

3.  Throughout the pendency of the instant appeal, the Veteran had, at worst, Level VII hearing loss in the right ear and Level XI hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation, in excess of 70 percent, for the major neurocognitive disorder have not been met for the period prior to March 27, 2017. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Codes 9326, 9434 (2017).

2.  Beginning on and after March 27, 2017, the criteria for an increased 100 percent evaluation for neurocognitive disorder have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Codes 9326, 9434 (2017).

3.  The criteria for an increased evaluation, in excess of 60 percent, for the bilateral hearing loss disability have not been met for the period prior to March 27, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2017).

4.  The criteria for a continued 60 percent evaluation, but no higher, for the bilateral hearing loss disability have meet beginning on and after March 27, 2017.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.21, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The Veteran's claims for an increased rating of his service-connected major neurocognitive disorder and bilateral hearing loss disability are considered "downstream" elements of the AOJ's grant of service connection.  For such downstream issues, notice under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In correspondence dated July 2004 and April 2015, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim for entitlement to service connection for bilateral hearing loss and a major neurocognitive disorder, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 6 Vet. App. 183, 187 (2002).

With respect to the timing of the notice, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a Veteran before the initial unfavorable AOJ decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  Of record are the Veteran's service treatment records (STRs) and VA treatment records. Thus, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

The Veteran has additionally been afforded VA examinations which addressed the Veteran's reported symptoms, frequency, and severity of the service-connected major neurocognitive disorder and the bilateral hearing loss disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds these VA examinations are adequate for rating purposes and an additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist since the date of the Board's February 2016 remand.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Increased Ratings:

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities ("Rating Schedule"), found in 38 C.F.R. § 4.1 (2017).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  Separate diagnostic codes identify the various disabilities and each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.10.  As such, each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.

When there is a question as to which evaluation should be applied to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.   38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where the question for consideration is the propriety of the initial evaluation assigned, the relevant time period for consideration begins on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Alternatively, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Moreover, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Lastly, the Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).



i.  Entitlement to an increased evaluation, in excess of 70 percent, for major neurocognitive disorder:

The Veteran seeks entitlement to an increased evaluation for his service connected major neurocognitive disorder.  In the instant appeal, the Veteran was awarded entitlement to service connection for a major neurocognitive disability in the June 2015 rating decision.  The AOJ assigned the Veteran an initial evaluation of 70 percent, effective March 24, 2015.  Thereafter, the Veteran appealed this determination, seeking a higher evaluation.  Thus, the question for determination is the propriety of the initial evaluation assigned, and the relevant time period for consideration begins on March 24, 2015.  See Moore, 21 Vet. App. at 216-17.  

The AOJ has assigned the Veteran a 70 percent disability evaluation under a hyphenated Diagnostic Code 9434-9326, for mental disorders.  See 38 C.F.R. § 4.125.  Typically, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions. Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology. 38 C.F.R. §§ 4.20, 4.27.

The Board acknowledges the use of a hyphenated diagnostic code here which does not conform to the standard described immediately above.  It appears in this case that the AOJ has utilized a hyphenated diagnostic code-not  to indicate that the Veteran has a disease, injury, or residual condition which is unlisted in the rating code-but rather as an indication that the Veteran's major neurocognitive disorder was previously assessed under a separate diagnostic code.  See e.g. June 2015 Rating Decision.  Regardless, this atypical use of a hyphenated diagnostic code does not impact the Board's analysis herein as the criteria for rating all mental disabilities are rated under is set forth in a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130 ("General Rating Formula"). 

Under this General Rating Formula, VA will review the Veteran's medical history to determine how badly the disorder has disrupted his social and occupational functioning.  Specifically, VA must review the frequency, severity, and duration of the psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While the extent of a Veteran's social impairment is considered, the rating cannot be assigned on these limitations alone.  38 C.F.R. § 4.126(b).

Presently, the Veteran has been assigned a 70 percent disability evaluation.  See 38 C.F.R. § 4.130.  Under this General Rating Formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Evaluation under this formula is "symptom driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Id.  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM-4) and replace them with references to the updated DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As this appeal was certified to the Board in October 2017, the current versions of the regulations including references to DSM-5 apply.

That being the relevant law applicable to the Veteran's claim for an increased rating of his major neurocognitive disorder, the Board finds that the Veteran does not meet the criteria for an increased evaluation, in excess of 70 percent, prior to March 27, 2017.  Beginning on and after March 27, 2017, the Board finds the Veteran is entitled to an increased 100 percent disability evaluation. 

During the period prior to March 27, 2017, the Board finds that the Veteran's overall symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, consistent with a continued 70 percent rating.  See 38 C.F.R. § 4.130.  The Board has also considered additional, similar symptomatology not specifically addressed in the 70 percent criteria, but causing the appropriate level of occupational and social impairment for a 70 percent rating, under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.  In making this determination, the Board has reviewed both the medical and lay evidence of record: the Veteran's personal statements; lay statements from his wife, VA mental health treatment notes, and the June 2015 VA psychological examination. 

As part of the Veteran's claim for benefits, he was afforded a VA psychological examination in June 2015.  At the time of this examination, the Veteran was reported to have current diagnoses for a depressive disorder and an unspecified neurocognitive disorder.  In describing his overall symptoms, the Veteran reported that he remained able to socialize with his wife's family and interact with members of his church.  The Veteran's wife reported that he spend the majority of his free time at home and she described him as being overall less motivated to engage in social activities.  At the time of the evaluation, the Veteran remained independent in his activities of daily living, such as bathing, and dressing, but required assistance in remembering to take his medications and with finances. 

During this encounter, the June 2015 psychological examiner observed the Veteran displayed symptoms of depression and anxiety.  Memory loss was reported as mild, such as forgetting names, directions, and/or recent events.  The Veteran was reported to experience difficulty in understanding complex commands and difficulty with adapting to stressful situations.  Additional symptoms of disturbances in mood and motivation and difficulty in establishing and maintaining effective relationships were noted.  Overall, based on the objective observations of the Veteran, a review of his medical history, and with consideration of the Veteran's lay symptomatology, the examiner concluded that the Veteran's level of social and occupational impairment was consistent with a 70 percent disability evaluation. 

The Board finds the findings and conclusion of the June 2015 VA examiner to be probative and entitled to significant weight.  While the findings of the examination indicated significant limitations, there was no evidence that the Veteran experienced symptoms approximating total impairment.  For example, although the Veteran reported limitations in his ability to communicate, due to cognitive decline, subjectively he reported an ability to maintain effective relationships with friends and family.  The Veteran remained largely independent with his activities of daily living and his wife did not suggest or allege that the Veteran required constant care or supervision.  Furthermore, while the Veteran was noted to have memory loss and cognitive decline, there was no report of an inability to name close relatives.  Per the Veteran's wife, at the time of this examination, the Veteran was able to perform puzzles and crosswords, and went on regular walks to keep himself busy.  Based on the above facts, the Board finds that the assignment of a 70 percent disability evaluation is appropriate.  

A review of the Veteran's subsequent medical records indicates that his symptoms continued to reflect a level of impairment consistent with a continued 70 percent evaluation.  During this period, the Veteran attended regular mental health counseling sessions at the New York VA Medical Center.  During an appointment in September 2015, the Veteran reported that he recently took an out of-state trip with his sons and enjoyed his experience.  He reported that that he maintained a close relationship with his brother-in-law, and would go golfing with him regularly.  Outside of these social interactions, the Veteran stated that he had become more active, taking an interest in completing tasks around the house and walking the family dog regularly.  Thereafter, during another appointment in November 2015, the Veteran reported that he was able to attend the wedding of a cousin and that he felt comfortable in social conversations.  During this November 2015 appointment, the Veteran expressed his ongoing concerns with communication, describing his anxiety at having delays when responding to questions and difficulty with word recall.  In light of these ongoing concerns, he continued to work with his clinician regarding coping mechanisms and ways for the Veteran to improve his confidence.  

In November 2015, the Veteran attended another mental health counseling appointment and reported difficulty with his recent memory, but reported that he continued to be independent in his activities of daily living.  See New York VAMC Records.  At the time, the Veteran remained able to leave the house independently and was able to use public transportation independently.  See e.g. New York VAMC Records, dated October 13, 2015 where the Veteran reported taking a train and a bus to get to appointment.  A mental status examination was administered during the November 2015 appointment, and the Veteran was able to recall two out of three objects and was able to follow three step complex embedded commands.  During this encounter, the Veteran stated that he had begun to use word lists as memory aides and had asked his wife for assistance with the family finances.  Otherwise, the Veteran denied any changes to his ability to complete his activities of daily living. 

A follow-up mental status examination was performed in December 2015.  Based upon the results of this encounter, the Veteran's clinician reported he exhibited moderate to severe impairments for visual material, recall memory for verbal material, visuospatial organization, abstraction, and concept formation.  A mild impairment was reported in complex working memory.  Despite these increases in his memory loss, the Board observes that the Veteran continued to remain largely independent in the subsequent months. For example, during an April 2016 mental health counseling appointment, the Veteran reported that he was doing well and that he subjectively believed his memory had improved.  During a July 2016 follow-up appointment, the Veteran reported that he continued to travel independently and that his overall mood had continued to improve. 

In November 2015, the Veteran was seen for another follow-up mental health counseling appointment.  At this time, the Veteran described increased limitations as he reported he regularly forgets names, topics of conversation, and content of reading material.  The Veteran additionally endorsed misplacing his belongings and increased trouble with word finding during regular conversations.  However, the Board once again notes that the Veteran, and his wife, reported he continued to remain independent with daily activities and that there was no need for constant supervision. 

Based upon the facts as outlined above, the Board finds the Veteran's overall level of disability is consistent with a continued 70 percent disability evaluation for the period prior to March 27, 2017.  The Veteran experienced difficulties in engaging with others and maintaining social contacts.  However, the evidence shows he was able to independently care for himself and remained largely independent in his daily activities.  As noted above, he continued to travel independently and was able to use public transportation without assistance or difficulty.  Despite his increasing cognitive decline and memory loss, the Veteran continued to interact with friend and family and remained engaged in daily activities.  Overall, the Board finds that the medical and lay evidence during this period is not indicative of someone with psychiatric symptomatology causing total occupational and social impairment, which is required for the 100 percent rating.  38 C.F.R. § 4.130.  Specifically, there is no evidence which documents gross impairment in thought process or communication, memory loss for names of close relatives, own occupation, or own name, or an inability to attend to activities of daily living.  

That being said, the Board finds that beginning on and after March 27, 2017, the Veteran's symptoms and overall level of disability more nearly approximated the criteria for an increased, 100 percent, disability evaluation.  In making this determination, the Board relies upon the lay statements submitted by the Veteran's wife and upon the findings of the March 2017 VA examiner.  Notably, during the March 2017 VA examination, the Veteran's wife reported that the Veteran was limited in his ability to function independently and required constant supervision.  She stated that the Veteran was no longer able to leave the house independently, and that she had to supervise him to monitor his medications and food intake. 

The Board is aware that the March 2017 VA examiner concluded that the Veteran's overall level of impairment remained consistent with a continued 70 percent evaluation.  However, the Board finds that the objective findings within this examination report support the assignment of an increased 100 percent disability evaluation.  For example, following a mental status examination, the examiner observed that the Veteran experienced a significant degree of memory loss, such that he was unable to remember the names of close relatives and his occupation.  Additionally, the examiner reported the Veteran exhibited intermittently illogical or irrelevant speech, impaired judgement, and impaired abstract thinking.  Overall, the Board finds that the severity of these symptoms reported are more consistent with an increased 100 percent disability evaluation. 

Therefore, based upon the evidence described above, the Board finds that the Veteran is entitled to a continued 70 percent disability evaluation for the period prior to March 27, 2017.  Beginning on and after March 27, 2017, the Board finds that the Veteran's overall level of disability is reflective of an increased, 100 percent, disability evaluation. 

The Board has additionally contemplated whether the Veteran's claim should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

The determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Federal Circuit provided guidance in rating psychiatric disabilities, emphasizing that the list of symptoms under a given rating is non-exhaustive. Vazquez-Claudio, supra.  The psychiatric symptoms present in this case are either listed in the schedular criteria or are similar in kind to those listed, as discussed above.  Review of the record does not reveal that the Veteran suffers from any symptoms of his major neurocognitive disorder that are not contemplated in the non-exhaustive list of symptoms found in the schedular criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected major neurocognitive disorder.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In conclusion, the Board finds that the Veteran is entitled to a continued 70 percent disability evaluation for the period prior to March 27, 2017.  Beginning on and after March 27, 2017, the Board finds that the Veteran's overall level of disability is reflective of an increased 100 percent disability evaluation. 

ii.  Entitlement to an increased evaluation, in excess of 60 percent prior to March 27, 2017, and in excess of 50 percent thereafter, for the bilateral hearing loss disability:

The Veteran seeks entitlement to an increased evaluation for his bilateral hearing loss disability.  The Veteran had previously been awarded entitlement to service connection for a bilateral hearing loss disability and was initially assigned a non-compensable evaluation.  See February 2005 Rating Decision.  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  As such, instances in which a veteran is seeking an increased rating from a previously adjudicated rating, the relevant focus for adjudicating the claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant appeal, the Veteran filed his increased rating claim for bilateral hearing loss on March 24, 2015.  Thus, the relevant temporal focus for the disability in question dates back to March 24, 2014. 

As noted in the introduction to this decision, the AOJ had staged the Veteran's claim prior to its certification to the Board.  In a June 2015 rating decision, the AOJ awarded the Veteran an increased 60 percent disability evaluation, effective March 24, 2015.  Thereafter, in an October 2017 rating decision, the AOJ reduced the Veteran's disability evaluation, to 50 percent, effective March 27, 2017.  However, as will be discussed in greater detail below, the Board finds this reduction was not appropriate, and resolving all doubt in the Veteran's favor, he is entitled to a 60 percent disability evaluation throughout the period on appeal.  See 38 C.F.R. §§ 4.3, 4.6, 4.7.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  Id.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

The Board further notes the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

That being the relevant law to the Veteran's current claim, the Board finds that the Veteran is entitled to a 60 percent disability evaluation, but no higher, throughout the period on appeal.  In making this determination, the Board observes that the audiological examinations of record report findings which indicate the Veteran should be evaluated at a lesser disability rating than those presently assigned.  However, the Board finds that the totality of the evidence of record, after resolving all doubt in the Veteran's favor, supports the continuation of a 60 percent disability evaluation.  In doing so, the Board observes that the VA adjudication system is a non-adversarial, pro-claimant system, and that a continued evaluation of 60 percent is an equitable outcome. 

In response to his claim for an increased disability evaluation, the Veteran was afforded a VA examination in May 2015.  During this examination, the Veteran reported that the functional effect of his bilateral hearing loss disability was, in essence, difficulty understanding conversational speech.  The results of this May 2015 audiometric testing are summarized in the chart below, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
45
70
75
75
66.25
LEFT
40
60
85
85
67.5

The average pure tone threshold in the Veteran's right ear was approximately 66 decibels, while the average pure tone threshold in the Veteran's left ear was approximately 68 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 64 percent score for the right ear and a 28 percent score in the left ear.  These audiometric findings equate to a Level VII hearing loss in the right ear, and Level XI hearing loss in the left ear, which results in a 60 percent disability evaluation.  38 C.F.R. § 4.85, Table VI.

However, the Board observes that the audiologist who conducted the May 2015 VA examination reported the Veteran's scores for the Maryland CNC word test were not appropriate for ratings purposes of the left ear.  Continuing, the examiner explained that due to the Veteran's cognitive problems and inconsistent word recognition scores, combined use of the puretone average threshold and word recognition scores was inappropriate.  In such instances, where the examiner certifies that use of the speech discrimination test is not appropriate, then a veteran's hearing loss disability should be rated under Table VIA, for numeric designation for hearing impairment based only on pure tone threshold average.  See 38 C.F.R. § 4.85(c), Table VIA.

Evaluation of the Veteran's left ear hearing loss under Table VIA would result in a Level V hearing loss disability.  Combining the right ear hearing loss, at Level VIII, with the left ear Level V hearing loss, would result in a 30 percent disability evaluation.  38 C.F.R. § 4.85, Table VII.  Based on these findings, it does not appear that the AOJ considered the report of the May 2015 VA examiner that use of the speech discrimination test was not appropriate for the left ear hearing loss disability.  See June 2015 Rating Decision. 

Regardless of this AOJ error, the Board finds that continuation of the 60 percent disability evaluation is the most equitable outcome for the Veteran.  That being said, based upon the May 2015 audiological examination and reported symptoms experienced by the Veteran, the Board finds no evidence which would warrant the assignment of an evaluation in excess of the 60 percent rating assigned. 

In January 2017, the Veteran submitted a statement to the Board wherein he described a worsening of his bilateral hearing loss disability.  See January 2017 VA Form 9.  At that time, the Veteran's wife reported that his hearing had become much worse, which further limited his ability to complete daily activities.  In response to this correspondence, the AOJ scheduled the Veteran for a second VA audiological examination, in March 2017. The results of this evaluation are summarized in the chart below, with pure tone thresholds in decibels: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
70
75
80
66.25
LEFT
40
65
80
80
66.25

The average pure tone threshold in both the Veteran's right and left ears was approximately 66 decibels.  The VA examiner additionally administered the Maryland CNC word list pursuant to VA regulations.  See 38 C.F.R. § 3.485.  The Veteran attained a 56 percent score for the right ear and a 52 percent score in the left ear.  These audiometric findings equate to a Level VIII hearing loss in the right ear, and Level VIII hearing loss in the left ear, which results in a 50 percent disability evaluation.  38 C.F.R. § 4.85, Table VI.

The Board notes that the March 2017 VA examiner concluded that use of the speech discrimination test was appropriate for evaluating both the right and left ear hearing loss.  Based upon the results of this March 2017 VA examination, the AOJ issued the October 2017 rating decision which reduced the Veteran's disability evaluation to 50 percent for the bilateral hearing loss disability.  

Once again, the Board finds that the totality of the evidence supports a continued 60 percent disability evaluation for the Veteran's bilateral hearing loss disability.  Specifically, the Board finds that the Veteran's difficulty with word recognition, due in part to his hearing loss and aggravated by his service-connected major neurocognitive disorder, would result in increased symptoms, such that the 60 percent disability evaluation is warranted.  See 38 C.F.R. §§ 4.3, 4.6, 4.7; see also Mittleider v. West, 11 Vet. App. 181 (1998). 
 
In reaching this conclusion, the Board finds that at no point throughout the period on appeal has the Veteran met or approximated the criteria for a disability evaluation in excess of 60 percent.  Evaluations for hearing loss disabilities are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, 3 Vet. App. at 349; 38 C.F.R. § 4.85.  Based upon the evidence of record, the Board finds no audiological evaluation or examination which would support a disability evaluation in excess of 60 percent.  Rather, the Board finds that the assignment of a 60 percent disability evaluation, beginning on and after March 24, 2015 more than compensates for the effects of the Veteran's bilateral hearing loss disability.  

Moreover, review of the audiological examinations of record do not support the assignment of an increased evaluation, in excess of 60 percent, for the Veteran's bilateral hearing loss disability based upon an exception pattern of hearing impairment.  See 38 C.F.R. § 4.86.  The audiological testing of record does not show that the Veteran has puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Consequently, the evidence does not support the assignment of any higher evaluation due to an exception pattern of hearing loss.  See 38 C.F.R. § 4.3.

The Board had additionally considered whether an extraschedular rating is warranted for the service-connected bilateral hearing loss disability during the relevant period on appeal.  See Thun, 22 Vet. App. 115-16.  Here, the Board observes that the Veteran and his wife have reported additional symptoms of social isolation and depression as a result of his bilateral hearing loss disability.  See e.g.  June 2015 VA Psychological Examination.  The Rating Schedule does not contemplate symptoms of depression and/or social isolation to be associated with a hearing loss disability.  Rather, symptoms of depression and/or social isolation are separately evaluated under the General Rating Formula for psychiatric disabilities.  See 38 C.F.R. §§ 4.126, 4.130.  As the Veteran is already service connected for a psychological disability, the Board finds an extraschedular referral is not warranted, as the Veteran is already compensated for symptoms of social isolation and depression.  

Based upon the facts as outlined above, and with resolution of all doubt in the Veteran's favor, the Board finds that the 60 percent disability evaluation presently assigned accounts for all symptoms and functional effects experienced by the Veteran, including difficulty hearing and understanding speech.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).   

In conclusion, the Board finds the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria, including his inability to comprehend verbal conversations.  As such, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, 22 Vet. App. 111.




ORDER

Entitlement to an increased evaluation, in excess of 70 percent, for major neurocognitive disorder is denied for the period prior to March 27, 2017. 

Effective March 27, 2017, an increased 100 percent disability evaluation for the major neurocognitive disorder is granted, subject to the laws and regulations governing the payment of VA compensation. 

Entitlement to an increased evaluation, in excess of 60 percent, for the bilateral hearing loss disability prior to March 27, 2017, is denied. 

Effective March 27, 2017, the Veteran is entitled to a 60 percent disability evaluation for the bilateral hearing loss disability, subject to the laws and regulations governing the payment of VA compensation. 


REMAND

As described in the Introduction, the Veteran, in statements to examining clinicians, has raised a claim for entitlement to a TDIU.  See e.g.  June 2014 VA Psychiatric Examination.  In Rice, supra, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  After having carefully considered the Veteran's TDIU claim, and for reasons expressed immediately below, the Board finds that the Veteran's claim must be remanded for additional development

As an initial matter, the Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert.  In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected disability or disabilities on appeal-in this case, the Veteran's bilateral hearing loss disability.  See Rice, 22 Vet. App. at 454-455 (when entitlement to TDIU is raised during the administrative appeal of the increased rating or initial rating assigned for the underlying disability or disabilities, it is a part of the claim for benefits for that disability or disabilities).  

Second, the Board observes that as a result of the findings decided herein, the Veteran's combined disability evaluation will be 100 percent, beginning on and after March 27, 2017.  Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

Therefore, the AOJ should provide the Veteran with the proper notice as to the elements and information necessary to substantiate a claim for TDIU.  See generally 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Accordingly, the case is REMANDED for the following action:

1. First, the AOJ should provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

The AOJ should explain what is needed to establish entitlement to TDIU due to exclusively to his service-connected disabilities. The AOJ should ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.

2.  After allowing the Veteran adequate time to complete and return the requested forms to VA, the AOJ should consider all of the evidence of record and adjudicate the claim for entitlement to a TDIU, based upon the Veteran's bilateral hearing loss disability.  If the benefit sought is not granted, the AOJ must then issue an SSOC and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


